Beasley, Judge,
concurring specially.
I concur in the opinion except for the first reason given for the correctness of summary judgment on the issue of timeliness. There would be a question of fact whether the parties contemplated an extension of up to February 9 or beyond it, and if beyond that date, then for how long, for the bank to take legal action. The only evidence of record of this extension is the bank’s letter to the insurer confirming a telephone conversation. It states that counsel “will not file suit before that date. On the other hand, if we have not resolved the matter satisfactorily by that date my client insists that we begin the appropriate legal actions.” Intervention was not undertaken until March 20.
It is unnecessary to determine whether the extension constituted a waiver of the one-year contract provision and, if so, the length of the waiver, because of the other solid basis for the partial summary judgment granted.
The trial court wisely laid the foundation of the summary judgment on the timing of the filing of “suit against us,” in the words of the contract, and ruled that “if an action is filed, any party with a contractual right to share in the proceeds of the policy may intervene in that action, even if their intervention occurs more than a year after the loss.” As the trial court recognized, it is just a matter of who is entitled to the proceeds of the policy, not whether there is coverage or what amount of coverage is due. Allowing intervention for the purpose of payment does not jeopardize the insurer’s interests in limiting exposure to suit to less than the six-year statute of limitation for contract actions.
*406Decided November 17, 1997.
Brennan, Harris & Rominger, Mason White, for appellant.
Hugh J. McCullough, for appellee.